                      IN TIIE UNITED STATES DISTRICT COURT
                  FOR TIIE EASTERN DISTRICT OF NORTII CAROLINA
                                SOUTHERN DMSION
                                  No. 7:18-CV-124-D


JIN WOO NAM,                               )
                                           )
                         Plaintiff,        )
                                           )
                  v.                       )                    ORDER
                                           )
MATTIIEWWIIlTAKER,Acting                   )
Attorney General of the United States, and )
U.S. CITIZENSIIlP AND                      )
IMMIGRATION SERVICES,                      )
                                           )
                         Defendants.       )


       On January 3, 2019, defendants moved to dismiss this action as moot [D.E. 16] and filed
                   I




a memorandum in support [D.E. 17]. Plaintiff did not respond.

       The court has reviewed the record. The court GRANTS defendants' motion to dismiss

[D.E. 16]. The court DISMISSES the action without prejudice.

       SO ORDERED. This _8_ day of February 2019.




                                                       .Isc.DEVERill
                                                       United States District Judge
